Citation Nr: 1127919	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  06-33 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1993 to October 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the case was subsequently transferred to the RO in Des Moines, Iowa.


FINDING OF FACT

The competent evidence of record does not show a current respiratory disorder that is related to the Veteran's military service or to any incident therein.


CONCLUSION OF LAW

A respiratory disorder was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's August 2004 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's March 2006 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim).  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as available VA medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also provided the Veteran with multiple VA examinations to determine the etiology of any respiratory disorder found.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to the Board's November 2009 remand, a supplemental VA medical opinion was obtained in June 2010 as to the relationship of any current residuals of pneumonia to the Veteran's military service.  The Board finds that this medical opinion was adequate as it was based upon a thorough review of the Veteran's claims file, to include the Veteran's personal statements and history.  The VA examiner also provided a written rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the Board concludes that there has been substantial compliance with its November 2009 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran is seeking service connection for his respiratory disorder, claimed as residuals of pneumonia.  He attributes this condition to multiple episodes of pneumonia experienced both in service and following his discharge.  

Historically, the Veteran served in the Navy from October 1993 to October 2002.  While in service, he served aboard the USS ENTERPRISE.  His DD 214 shows that he served as an MM-3395 Surface Ship Nuclear Propulsion Plant - Mechanical Supervisor.  The Veteran reports that while working in the engine room he was exposed to fumes, steam, and dust.  The Veteran's service treatment records show multiple complaints of productive coughing and treatments of pneumonia and upper respiratory infections.  In March 1996, the Veteran was treated for productive coughing and the treatment report concluded with an assessment of pneumonia in the lower lobe.  A November 1998 treatment record noted that the Veteran complained he was coughing so much that he was experiencing shortness of breath.  The report concluded with an assessment of pharyngitis, most likely viral.  The service treatments records also show that the Veteran had two episodes of upper respiratory infection in August and November 2001.

On his September 2002 separation examination, the Veteran denied any asthma, shortness of breath, pain or chronic cough.  On clinical examination, the Veteran's lungs and chest were normal.

After separation from military service, a July 2003 private treatment record noted the Veteran's complaint of cough and congestion.  The diagnosis was pneumonia, left lower lobe.  On a follow-up note, the Veteran had no complaints and had excellent recovery and ready to go back to work in August 2003.

Thereafter, the Veteran was hospitalized with coughing and wheezing for three days prior to admission in March 2004.  X-ray of the lung revealed a small infiltrate identified within the left lower lobe, which was noted to be compatible with left lower lobe pneumonia.  The final diagnosis was acute bronchitis/ left lower lobe pneumonia, with undetermined etiologic agent.  On follow up in the following month, the Veteran reported that he had quit smoking in the previous month.  On physical examination, his lungs were clear to auscultation, bilaterally, but had some diminished breath sounds that was consistent with early chronic obstructive pulmonary disorder (COPD).  The assessment was asthma.

Private treatment records dated in July 2004 reflect that the Veteran complained of cough, sore throat, congestion, and intermittent spasm-type chest pain.  Physical examination revealed crackles in the right lung fields.  The assessment was bronchitis and probable early pneumonia.

A July 2004 VA outpatient treatment report noted the Veteran's complaints of breathing problems for the past 2 to 3 years and a history of asthma.  The Veteran stated that he was told that he had asthma and also had episodes of pneumonia.  He described the symptoms were usually cough, fever, shortness of breath, and occasional wheezing.  The treating physician stated "I do not think [the Veteran's] symptoms are consistent with asthma.  He probably does have a [component] of allergies.  I cannot explain the multiple episodes of pneumonia."

An August 2004 VA pulmonary function test revealed an obstructive pattern and mild impairment.  It was noted that there was a mild decrease in diffusion capacity, with no significant bronchodilator response.

In October 2004, the Veteran underwent a VA respiratory examination.  The Veteran gave a history of pneumonia on three occasions while in service and again in March 2004 for which he was hospitalized.  He also reported that he had a very light case of pneumonia in July 2004.  The Veteran stated that he quit smoking cigarettes in March 2004, at which time he smoked a half package a day for the previous 15 years.  After reviewing the medical records and conducting a physical examination, the examiner noted impressions of asthmatic bronchitis secondary to cigarette excess; and pneumonia in March 2004 and then again in July 2004, resolved with treatment.  The examiner noted that there were no current respiratory symptoms and that the Veteran's situation was stable on treatment.  The examiner also noted that the pulmonary function test reflected abnormalities but they were mild in degree and improved with bronchodilator.

The Veteran was afforded another VA respiratory examination in November 2004.  The VA examiner stated that the Veteran's claims file was reviewed.  On physical examination, the lungs were clear in all fields with normal breath sounds and chest wall expansion.  X-ray of the chest revealed an increase in the bronchovascular markings with no infiltrates or abnormality of the cardiovascular silhouette.  The impression was no active disease of the chest.

A June 2007 physical examination performed for hiring purposes reported that the Veteran did not meet the pulmonary function test criteria required for the position as a fire brigade.

A June 2008 VA examination report stated that the Veteran's claims file was reviewed.  The Veteran reported that he was exposed to a lot of fumes, steam and dust while working in the engine room during service.  He stated that asthma was diagnosed in 2003 because of recurring bouts of pneumonia and he quit smoking.  The impression was bronchial asthma on treatment with Advair and Xopenex with control of his asthma and a respiratory condition unrelated to "Gulf War hazards."

A supplemental VA examination was obtained in June 2010.  The VA examiner thoroughly reviewed the Veteran's claims file and listed every single treatment record relating to the Veteran's respiratory condition with detailed information as to each treatment.  The examiner noted that the Veteran had neither residuals due to a single documented episode of pneumonia in service nor various upper respiratory infections during active duty service, as evidenced by the totally negative response on medical history provided by the Veteran at service separation and the normal physical examination of the lungs and chest at that time.  However, the examiner noted a diagnosis of mild COPD with reactive airway disease, as evidenced by mild obstructive changes on the pulmonary function tests in 2004 and 2007, as well as November 2004 x-ray reporting increased bronchovascular markings, which was noted to be secondary to smoking history.  The examiner opined that it was "far less likely than not related to illness, injury, or environmental exposure during active military service."  In support of this opinion, the examiner stated

Smoking is the largest single risk factor for development of obstructive changes of the lungs.  This [V]eteran has a reported history of smoking 1/2 packs per day for a total of 15 years.

The medical evidence of record shows a current diagnosis of a respiratory disorder, to include COPD, thus the Board finds that a current disability is established in this case.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, while the record reflects that the Veteran had been treated for pneumonia during the course of this appeal, there is no diagnosis of chronic pneumonia or residuals of pneumonia as claimed by the Veteran.  Specifically, both the October 2004 and June 2010 VA examinations accomplished during the pendency of the appeal showed no current residuals of pneumonia.  The June 2010 VA examiner stated that although the Veteran had a single documented episode of acute pneumonia, as well as multiple upper respiratory infections, during his active duty service, there was no current residuals of pneumonia due to the inservice pneumonia.  In reaching this conclusion, the examiner stated that the Veteran provided a totally negative response as to any respiratory symptoms on medical history at service separation and the physical examination of the lungs and chest was normal at that time.

The presence or diagnosis of respiratory disorder claimed as residuals of pneumonia cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, a respiratory disorder, to include residuals of pneumonia, is not a simple medical condition that the Veteran is competent to identify.  Further, it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer a diagnosis of respiratory disorder, including residuals of pneumonia.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).

Where, as here, there is a question of the presence or a diagnosis of respiratory disease, to include residuals of pneumonia, not capable of lay observation, and as respiratory disease, to include residuals of pneumonia, are not simple medical conditions under Jandreau for the reason stated above, to the extent the Veteran's statements are offered as proof of the presence of residuals of pneumonia, in service or since service, the Veteran's lay statements are not competent evidence as to a current medical diagnosis.  

As the Board does not find the Veteran competent to establish a diagnosis or to express an opinion on the origin or cause of a respiratory disorder, the Board need not reach the question of whether or not the Veteran's statements are credible.

The competent medical evidence of record consists of the findings and opinions in the October 2004 and June 2010 VA examination reports.  The October 2004 VA examiner expressed an opinion that the Veteran's asthmatic bronchitis was secondary to cigarette excess.  In addition, the June 2010 VA examiner also opined that the Veteran's currently diagnosed mild COPD with reactive airway disease was secondary to smoking history, and not related to any illness, injury, or environmental exposure during active military service.  In support of this opinion, the examiner stated that "[s]moking is the largest single risk factor for development of obstructive changes of the lungs.  This [V]eteran has a reported history of smoking 1/2 packs per day for a total of 15 years."  All medical opinions of record are negative to his claim for service connection.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

To the extent that COPD is associated with smoking, as the current claim was filed after June 9, 1998, service connection is precluded by law for a disability, resulting from the use of tobacco products in service.  38 U.S.C.A. § 1103(a) (West 2002 and Supp. 2010).

The competent medical evidence of record discounts the notion that the Veteran's current respiratory disorder was caused by his military service.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disorder.


ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


